SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1338
CA 14-01185
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, AND DEJOSEPH, JJ.


JEROME S. DENNIS, PLAINTIFF-APPELLANT,

                      V                                          ORDER

CLARKE E. MASSEY, NIAGARA FRONTIER
TRANSPORTATION AUTHORITY, NFTA METRO BUS,
AND NFT METRO SYSTEM, INC., ALSO KNOWN AS
NIAGARA FRONTIER TRANSIT METRO SYSTEM, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


GELBER & O’CONNELL, LLC, AMHERST (TIMOTHY G. O’CONNELL OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

DAVID J. STATE, GENERAL COUNSEL, BUFFALO (VICKY-MARIE J. BRUNETTE OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered May 8, 2014. The order denied plaintiff’s
motion to, inter alia, set aside the verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    December 31, 2015                   Frances E. Cafarell
                                                Clerk of the Court